
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


FORM OF
OFFICEMAX INCORPORATED
2005 Annual Incentive Award Agreement

        This Annual Incentive Award (the "Award"), is granted on February 10,
2005 (the "Award Date"), by OfficeMax Incorporated ("OfficeMax")
to                        ("Awardee" or "you") pursuant to the 2003 OfficeMax
Incentive and Performance Plan (the "Plan") and pursuant to the following terms:

1.The Award is subject to all the terms and conditions of the Plan. All
capitalized terms not defined in this Agreement shall have the meaning stated in
the Plan.

2.For purposes of this Award, the following terms shall have the meanings stated
below.

2.1."Award Period" means the 2005 fiscal year.

2.2."Base Salary" means your annual pay rate in effect at the end of the Award
Period, without taking into account (a) any amounts deferred pursuant to an
election under any 401(k) plan, pre-tax premium plan, deferred compensation
plan, or flexible spending account sponsored by OfficeMax or any subsidiary,
(b) any incentive compensation, employee benefit, or other cash benefit paid or
provided under any incentive, bonus or employee benefit plan sponsored by
OfficeMax or any subsidiary, or (c) any excellence award, gains upon stock
option exercises, restricted stock grants or vesting, moving or travel expense
reimbursement, imputed income, or tax gross-ups, without regard to whether the
payment or gain is taxable income to you.

2.3."EBIT dollars" means OfficeMax's earnings from operations before interest
and taxes, as calculated by OfficeMax in its sole discretion.

2.4."Net sales" means the gross sales or revenues less returns, allowances,
rebates, and coupons for OfficeMax, as calculated by OfficeMax in its sole
discretion.

2.5."Return on sales" means the ratio of reported operating profit to reported
net sales, expressed as a percentage, for OfficeMax during the Award Period, as
calculated by OfficeMax in its sole discretion.

2.6."Sales growth" means the percentage change in overall same location net
sales for OfficeMax during the Award Period, adjusted for store closures, store
openings, acquisitions, divestitures, and changes in fiscal periods, as
calculated by OfficeMax in its sole discretion.

3.Your target award percentage is    % of your Base Salary.

4.The Performance Goals applicable to your Award are sales growth, return on
sales, and EBIT dollars. Your Award will be calculated based on these
Performance Goals, as follows:

4.1.Payout. Each Performance Goal is weighted equally. Using the payout charts
attached as Exhibit 1, a payout multiple will be identified for each Performance
Goal. Your target award percentage will be divided by three, that number will be
multiplied by the identified multiple, and the resulting percentage will be
applied to your Base Salary to determine your actual Award for each Performance
Goal.

4.2.General Terms. Payout multiples between numbers indicated on the chart will
be calculated using straight-line interpolation. Total payout (aggregate amount
paid for all three Performance Goals) is capped at 1.6 times your target award
percentage. Individual payout for each Performance Goal is capped at 1.6 times
the applicable target award percentage. Notwithstanding the Performance Goals
and formulas set forth above, no award will be earned or paid for the Award
Period unless OfficeMax has net income for the Award Period, as calculated by
OfficeMax in its sole discretion.

5.This Award will be paid in cash.

6.If you terminate employment before December 31, 2005, your Award will be
treated as follows:

6.1.If your termination of employment is a direct result of the sale or
permanent closure of any facility or operating unit of OfficeMax or any
subsidiary, or a bona fide curtailment, or a reduction in workforce, as
determined by OfficeMax in its sole discretion, and you execute a waiver/release
in the form required by OfficeMax, or if your termination is a result of your
death or total and permanent disability, you will

1

--------------------------------------------------------------------------------



receive a pro rata Award, if an Award is paid, based on the number of days
during the Award Period that you were employed and eligible compared to the
total number of days in the Award Period.

6.2.If at the time of your termination you are at least age 55 and have at least
10 years of employment with OfficeMax, you will receive a pro rata Award, if an
Award is paid, calculated as provided in paragraph 6.1.

6.3.Except as described in paragraphs 6.1 and 6.2, you must be employed by
OfficeMax or its subsidiary on the last day of the Award Period to be eligible
to receive payment of an Award. If you terminate employment for any reason other
than as described in paragraph 6.1 or 6.2, whether your termination is voluntary
or involuntary, with or without cause, you will not be eligible to receive
payment of any Award for 2005.



7.The Committee reserves the right to reduce or eliminate the Award, whether or
not the Performance Goals have been met.

8.In the event of a Change in Control (as defined in the Plan) prior to
December 31, 2005, the provisions of the Plan shall apply.

        You must sign this Agreement and return it to OfficeMax's Compensation
Department on or before April 15, 2005, or the Award will be forfeited. Return
your executed Agreement to: Rosie Wenger, OfficeMax, 150 E Pierce Road, Itasca,
IL 60143, or fax your signed form to 630-438-2463.

OfficeMax Incorporated   Awardee
By:
 
    

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.29

